Name: 85/646/EEC: Commission Decision of 23 December 1985 derogating in favour of Spain and Portugal from Decision 83/673/EEC in respect of the deadline for submission to the European Social Fund of applications for assistance for specific operations
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  management
 Date Published: 1985-12-31

 Avis juridique important|31985D064685/646/EEC: Commission Decision of 23 December 1985 derogating in favour of Spain and Portugal from Decision 83/673/EEC in respect of the deadline for submission to the European Social Fund of applications for assistance for specific operations Official Journal L 379 , 31/12/1985 P. 0066 - 0066 Spanish special edition: Chapter 05 Volume 5 P. 0026 Portuguese special edition Chapter 05 Volume 5 P. 0026 COMMISSION DECISION of 23 December 1985 derogating in favour of Spain and Portugal from Decision 83/673/EEC in respect of the deadline for submission to the European Social Fund of applications for assistance for specific operations (85/646/EEC)THE COMMISSION OF THE EUROPEANCOMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2950/83 of 17 October 1983 on the implementation of Decision 83/516/EEC on the tasks of the European Social Fund (1), and in particular Article 4 (3) thereof, Whereas to enable Spain and Portugal to benefit in 1986 from Fund assistance for operations under Article 3 (2) of Council Decision 83/516/EEC (2), it is necessary to establish temporarily a special deadline for the submission of applications for assistance by those States, and to derogate accordingly from Article 3 (1) of Commission Decision 83/673/EEC (3), HAS DECIDED AS FOLLOWS: Article 1Notwithstanding Article 3 (1) of Decision 83/673/EEC, applications for assistance submitted by the Spanish and Portuguese authorities which relate to expenditure to be incurred in 1986 or, in the case of multiannual operations, in 1986, 1987 and 1988 for operations under Article 3 (2) of Decision 83/516/EEC shall be taken into consideration provided that they are submitted before 1 February 1986. Article 2This Decision shall apply from 1 January 1986 subject to the entry into force of the Treaty of Accession of Spain and Portugal. Article 3This Decision is addressed to the Member States. Done at Brussels, 23 December 1985. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 289, 22. 10. 1983, p. 1. (2) OJ No L 289, 22. 10. 1983, p. 38. (3) OJ No L 377, 31. 12. 1983, p. 1. COMMISSION DECISION of 23 December 1985 derogating in favour of Spain and Portugal from Decision 83/673/EEC in respect of the deadline for submission to the European Social Fund of applications for assistance for specific operations (85/646/EEC) THE COMMISSION OF THE EUROPEANCOMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2950/83 of 17 October 1983 on the implementation of Decision 83/516/EEC on the tasks of the European Social Fund (1), and in particular Article 4 (3) thereof, Whereas to enable Spain and Portugal to benefit in 1986 from Fund assistance for operations under Article 3 (2) of Council Decision 83/516/EEC (2), it is necessary to establish temporarily a special deadline for the submission of applications for assistance by those States, and to derogate accordingly from Article 3 (1) of Commission Decision 83/673/EEC (3), HAS DECIDED AS FOLLOWS: Article 1Notwithstanding Article 3 (1) of Decision 83/673/EEC, applications for assistance submitted by the Spanish and Portuguese authorities which relate to expenditure to be incurred in 1986 or, in the case of multiannual operations, in 1986, 1987 and 1988 for operations under Article 3 (2) of Decision 83/516/EEC shall be taken into consideration provided that they are submitted before 1 February 1986. Article 2This Decision shall apply from 1 January 1986 subject to the entry into force of the Treaty of Accession of Spain and Portugal. Article 3This Decision is addressed to the Member States. Done at Brussels, 23 December 1985. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 289, 22. 10. 1983, p. 1. (2) OJ No L 289, 22. 10. 1983, p. 38. (3) OJ No L 377, 31. 12. 1983, p. 1.